Appeal Dismissed and Memorandum Opinion filed January 28, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00863-CR

                          ERIK GONZALES, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1407507

                 MEMORANDUM                       OPINION

      Appellant Erik Gonzales pleaded guilty to assault of a family member, second
offense, by impeding breathing. On January 2, 2014, in accordance with the terms
of an agreement between appellant and the State, the trial court sentenced appellant
to four years’ imprisonment. The trial court certified that this was a plea-bargain
case and appellant has no right of appeal. Tex. R. App. P. 25.2(a)(2). Appellant filed
a notice of appeal on October 22, 2019.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26.2 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal. Id. Appellant’s
notice of appeal was filed more than thirty days after sentence was imposed.

      On November 21, 2019, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for lack of jurisdiction unless, within 30 days,
any party showed that the court has jurisdiction. No response was filed.

      We dismiss the appeal for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2